COURT OF APPEALS OF VIRGINIA


Present: Judges Clements, Kelsey and Senior Judge Annunziata
Argued at Alexandria, Virginia


C. G.
                                                            MEMORANDUM OPINION* BY
v.      Record No. 2605-07-4                              JUDGE JEAN HARRISON CLEMENTS
                                                                  AUGUST 5, 2008
VIRGINIA DEPARTMENT
 OF SOCIAL SERVICES


                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                 Dennis J. Smith, Judge

               Allen H. Sachsel (Stephen A. Armstrong, on briefs), for appellant.

               Noëlle L. Shaw-Bell, Assistant Attorney General (Robert F.
               McDonnell, Attorney General; David E. Johnson, Deputy Attorney
               General; Kim F. Piner, Senior Assistant Attorney General, on brief),
               for appellee.


        C.G. (appellant) appeals from a decision of the trial court sustaining the administrative

finding by the Virginia Department of Social Services (VDSS) that he sexually abused his minor

granddaughter. On appeal, he contends that VDSS had no subject matter jurisdiction to decide

the matter and that the trial court erred in finding substantial evidence supported VDSS’s

determination. Finding no error, we affirm the trial court’s decision.

        As the parties are fully conversant with the record in this case, and because this

memorandum opinion carries no precedential value, this opinion recites only those facts and

incidents of the proceedings as are necessary to the parties’ understanding of the disposition of

this appeal.




        * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

       Fairfax County Department of Family Services (FCDFS) received a complaint alleging

that appellant sexually abused A.G., his nine-year-old granddaughter, during a family beach trip

in North Carolina in July 2002. Following an investigation, FCDFS made a “Founded”

determination of “Level Two” sexual abuse against appellant. The consequence of a level two

finding requires that the abuser’s name be retained by the central registry for seven years. See 22

VAC 40-700-30.

       Subsequently, appellant petitioned VDSS for a hearing on the matter. A VDSS hearing

officer conducted an evidentiary hearing and sustained FCDFS’s disposition. Appellant sought

judicial review in the trial court. Finding the agency record contained substantial evidence in

support of the VDSS decision, the trial court dismissed the appeal.

       This appeal followed.

                            II. SUBJECT MATTER JURISDICTION

       As a preliminary matter, we have recognized that “to administer child protective services

in the Commonwealth, the General Assembly delegates authority to VDSS, a state agency

governed by a state board, Code § 63.2-215, and also requires that there ‘shall be a local

department of social services for each county or city under the supervision and management of a

local director.’” Christian v. Virginia Dep’t of Soc. Servs., 45 Va. App. 310, 312, 610 S.E.2d

870, 871 (2005) (quoting Code § 63.2-324). Pursuant to Code § 63.2-1503, the local department

is “the public agency responsible for receiving and responding to complaints and reports” of

child abuse. In addition, the “local department of jurisdiction” is “the local department in the

city or county in Virginia where the alleged victim child resides . . . .” See 22 VAC 40-705-10.

In this case, FCDFS is the “local department of jurisdiction,” and thus, it had the responsibility to




                                            -2-
investigate and make a disposition in response to the complaint that appellant sexually abused

A.G., a child victim who resided in Fairfax County.

       Appellant asserts, however, that VDSS “lacked subject matter jurisdiction to decide a

matter and impose penalties” for acts that occurred in North Carolina. In support of that

contention, appellant argues that VDSS conducted a quasi-criminal proceeding and that inclusion

of his name on a list of sex offenders is punitive. We disagree.

       Appellant concedes, on brief and in oral argument, that if the proceeding is civil, his

contention has no merit. In J.P. v. Carter, 24 Va. App. 707, 727, 485 S.E.2d 162, 172 (1997), we

stated that the “administrative proceedings under the [Child Abuse and Neglect Act (Act) 1 ] are

not criminal in nature and are not intended to punish or rehabilitate the abuser.” In making that

determination, we noted that VDSS’s primary purpose is

               “to investigate complaints of child abuse and, when necessary,
               provide appropriate services for the child or family.” Notably, the
               purpose of the Act is not one of punishment and correction of the
               alleged abuser. Rather, under this statute, the policy of protecting
               abused children and preventing further abuse of those children is
               key.

Id. at 726, 485 S.E.2d at 172 (quoting Jackson v. W., 14 Va. App. 391, 408, 419 S.E.2d 385, 395

(1992)). We further concluded that inclusion of appellant’s name in the central registry is “an

administrative remedy to combat the danger identified by the General Assembly in the Act.” Id.

at 727, 485 S.E.2d at 172. We also noted that VDSS has “no authority to bring additional

criminal charges.” Id.

       In accord with the principles set forth in Carter, we conclude that the proceeding before

VDSS in this case was not quasi-criminal and the inclusion of appellant’s name in the central



       1
         The Child Abuse and Neglect Act was repealed in 2002 and recodified as Code
§§ 63.2-1500 through 63.2-1529.

                                           -3-
registry is not punitive. Thus, because the proceeding was civil in nature, we find appellant’s

challenge to VDSS’s subject matter jurisdiction without merit.

                                III. SUBSTANTIAL EVIDENCE

       Appellant also claims the trial court erred in finding substantial evidence supported the

VDSS disposition. We disagree with appellant.

       “We view the evidence in the light most favorable to the agency and limit our review of

issues of fact to the agency record.” Mulvey v. Jones, 41 Va. App. 600, 602, 587 S.E.2d 728,

729 (2003).

                       On appeal of an agency decision, “the sole determination as
               to factual issues is whether substantial evidence exists in the
               agency record to support the agency’s decision. The reviewing
               court may reject the agency’s findings of fact only if, considering
               the record as a whole, a reasonable mind necessarily would come
               to a different conclusion.” In making this determination, “the
               reviewing court shall take due account of the presumption of
               official regularity, the experience and specialized competence of
               the agency, and the purposes of the basic law under which the
               agency has acted.”

Chippenham & Johnston-Willis Hosps., Inc. v. Peterson, 36 Va. App. 469, 475, 553 S.E.2d 133,

136 (2001) (quoting Johnston-Willis, Ltd. v. Kenley, 6 Va. App. 231, 242, 369 S.E.2d 1, 7

(1988)).

       Here, the agency record showed that on four separate occasions, A.G. disclosed a

consistent account of appellant’s abuse on a family beach trip in North Carolina in July 2002.

Specifically, she relayed that the day before her grandparents’ anniversary, she and appellant lay

on the couch on the basement level of the beach home. A.G., who pretended she was asleep, felt

appellant place his hand inside her clothing and touch her vagina. Appellant also took A.G.’s

hand and placed it in his pants. A.G. felt sweaty, hairy skin and believed she touched the skin on

appellant’s penis. Appellant stopped the behavior when A.G. pretended to wake up.



                                           -4-
       Nevertheless, appellant claims that A.G.’s allegations are incredible and

“self-contradictory.” To support that contention, he asserts that during a videotaped interview of

A.G. conducted by a FCDFS investigator, A.G. held her hand to her stomach when the

investigator asked her to point to the area where appellant touched her. Appellant also claims

that VDSS failed to consider that A.G.’s disclosure of the abuse to her out-of-state cousin was in

response to her cousin having first told her about another person who had been sexually abused

and that there was “no evidence as to what details [A.G.] was told about that other person’s

situation.” Appellant claims that “in its incomplete investigation,” VDSS never interviewed the

out-of-state cousin. Furthermore, appellant contends that VDSS discounted the significance of

the “triggering television program” that caused A.G. to tell her mother about the abuse.

Appellant also discredits A.G. because he contends she vacillated in her definiteness by telling

her aunt that she “might have dreamed” the abuse and also prefaced some of her statements to

the FCDFS investigator during the videotaped interview with “I think.” We find appellant’s

assertions to be without merit.

       We are mindful that within the context of administrative hearings, “‘the determination of

a witness’ credibility is within the fact finder’s exclusive purview because [the fact finder] has

the best opportunity to observe the appearance and demeanor of the witness.’” Virginia Real

Estate Bd. v. Kline, 17 Va. App. 173, 175, 435 S.E.2d 596, 598 (1993) (quoting Goodyear Tire

& Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437 (1987)). “It is within the

province of the trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to

draw reasonable inferences from the facts presented.” Sanchez v. Commonwealth, 41 Va. App.

319, 335, 585 S.E.2d 327, 335 (2003), rev’d on other grounds, 268 Va. 161, 167, 597 S.E.2d

197, 200 (2004). Witness credibility determinations shall not be disturbed on appeal unless the




                                            -5-
testimony is “inherently incredible, or so contrary to human experience as to render it unworthy

of belief.” Fisher v. Commonwealth, 228 Va. 296, 299-300, 321 S.E.2d 202, 204 (1984).

       We have also noted in a case involving a young victim of sexual abuse whose rendition

of the abuse was not entirely consistent, that

               “[t]he fact that a witness makes inconsistent statements in regard to
               the subject matter under investigation does not render his
               testimony nugatory or unworthy of belief. It is the province of the
               trier of the facts . . . to pass upon such inconsistent statements and
               give or withhold their assent to the truthfulness of the particular
               statement.”

Lockhart v. Commonwealth, 34 Va. App. 329, 342, 542 S.E.2d 1, 7 (2001) (quoting Swanson v.

Commonwealth, 8 Va. App. 376, 378-79, 382 S.E.2d 258, 259 (1989)).

       Applying these principles to the circumstances of this case, we conclude that the

discrepancies presented by appellant’s contentions do not render A.G.’s account of the incident

inherently incredible as a matter of law. The fact that A.G. pointed to her abdomen in describing

where appellant touched her does not discount her multiple consistent statements that appellant

touched her vagina. A.G.’s statements are not unbelievable because she told an out-of-state

cousin of the abuse after being told of another story of abuse. VDSS’s failure to further

investigate the circumstances of A.G.’s disclosure to the cousin does not discredit A.G. A.G.’s

disclosure to her mother immediately after having viewed a “triggering television program” does

not render her account of the incident implausible. Furthermore, A.G.’s statement that she may

have dreamt the incident and her prefacing some statements with “I think” does not discount

A.G.’s consistent disclosures of the abuse to four people at different times. Indeed, the trial court

found, as do we, that despite minor inconsistencies, the VDSS hearing officer rejected any

discrepancies and found the basic allegation believable.

       We also reject appellant’s additional challenges to the hearing officer’s evidentiary

determinations. In accord with the fact finding function, the VDSS hearing officer resolved the
                                            -6-
conflicts, weighed the evidence, and drew inferences from the facts presented. In so doing, the

hearing officer found that A.G.’s basic account of the abuse, relayed to the FCDFS investigator

during the videotaped interview, was not in response to leading or suggestive questions. The

hearing officer also made a determination within his purview that appellant’s expert was not

persuasive and found appellant and his wife incredible. In addition, the hearing officer implicitly

did not attach significance to the effect of A.G.’s parents’ divorce on A.G., to A.G.’s father’s

criminal history, or to A.G.’s showering with her father and father’s girlfriend.

       Based on our review of the agency record, we cannot say a reasonable mind necessarily

would come to a different conclusion on these evidentiary determinations. The evidence was

neither inherently incredible nor so contrary to human experience as to render it unworthy of

belief as a matter of law. See Simpson v. Commonwealth, 199 Va. 549, 558, 100 S.E.2d 701,

707 (1957). We find, therefore, that the trial court did not err in finding substantial evidence

supported the VDSS determination.

                                       IV. CONCLUSION

       Accordingly, we affirm the trial court’s decision.

                                                                                          Affirmed.

                                         A Copy,

                                                  Teste:

                                                                 Cynthia L. McCoy, Clerk

                                                  By:

                                                                 Deputy Clerk




                                            -7-